Citation Nr: 0633301	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 

3.  Entitlement to an initial compensable rating for service-
connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to February 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
S.C., that, in pertinent part, granted service connection at 
a noncompensable (0 percent) disability rating for headaches 
(claimed as migraine headaches), denied entitlement to 
service connection for degenerative joint disease (DJD) of 
the lumbar spine, and determined that new and material 
evidence had not been received to reopen a claim for service 
connection for a nervous stomach, now claimed as GERD.  

In her July 2002 claim, the veteran sought entitlement to 
service connection for GERD.  The RO had previously denied 
service connection for a "nervous stomach" in a December 
1993 rating decision.  The RO found no evidence of any 
chronic stomach condition while on active service, and the 
veteran had not indicated treatment for the claimed condition 
since discharge from active military service in 1977.  The 
veteran was notified of the decision and her appeal rights.  
She did not appeal the decision, thus, it is a final 
decision.  The veteran did not carry a diagnosis of GERD at 
the time of the prior decision, thus, the RO did not consider 
her entitlement to service connection for GERD per se.  
Accordingly, the Board finds that the current claim for 
service connection is best viewed as a new claim, rather than 
as a claim to reopen a prior final decision.  Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  The Board will 
therefore review the claim de novo.

As discussed below, the issue of entitlement to service 
connection for GERD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's back 
disorder either had its onset in service or preexisted 
service and was permanently worsened therein, or that 
arthritis of the back or degenerative disc disease was 
diagnosed within one year after separation from service.

2.  The competent and probative medical evidence of record 
does not show the veteran has migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.


CONCLUSIONS OF LAW

1.  A chronic acquired low back disorder was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  The criteria for an initial compensable disability rating 
for migraine headaches have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.124(a), Diagnostic Code (DC) 8100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2002, May 2003, 
June 2003, October 2003, and July 2005; a rating decision in 
January 2003; and a statement of the case in February 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328, (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in April 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  

As for her claim for service connection for a low back 
disorder, the Board finds that there is currently sufficient 
competent medical evidence on the file to issue a decision on 
this claim. See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 
(2006).  Specifically, a medical treatment report relating to 
a post service back injury, dated in April 1993, noted the 
veteran's prior history of back pain in the 1970's.  It also 
noted the physician's opinion that there was no evidence of 
concurrent or pre-existing injury or physical impairment.  In 
addition, post service X-ray examinations of the veteran's 
spine, performed in May 1980 and in April 1993 (sixteen years 
after the veteran's discharge from the service), were both 
normal.  As for her claim for an increased disability rating 
for headaches, VA has obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law. 

II. Service Connection for Low Back Disorder

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology. See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may obviate 
the need for medical evidence of a nexus between present 
disability and service.  See Savage, 10 Vet. App. at 497.  
The only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and arthritis or an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
to include a pre-existing chronic disease, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The veteran seeks entitlement to service connection for a low 
back disorder.  She claims that her disability began in 1974 
in service.  The veteran contends that she had constant pain 
and problems following her inservice injury, but tolerated 
them through school and it became worse when she started to 
work.  

Service medical records show that in September 1974 she fell 
down stairs.  X-ray examination of the spine was negative.  
In February 1975, she complained of chronic back pain, and at 
a March 1975 orthopedic consult the symptoms were low 
thoracic and high lumbar pain with no radicular symptoms.  
She had some paravertebral muscle spasm at T12-L1 and full 
range of motion without pain.  February 1975 x-rays of the 
spine were within normal limits.  The impression was low back 
pain.  In June 1975, she was sent for x-rays with complaints 
of low back pain with loss of sensation in both legs.  X-ray 
examination of the lumbosacral spine was negative.  At a 
November 1976 examination, her spine was clinically evaluated 
as normal.  In the medical history accompanying the November 
1976 examination, she denied having recurrent back pain.  
Thus, a chronic acquired low back disability is not shown in 
service.  

Post service evidence of record shows that in May 1980 the 
veteran sought treatment for low back pain after being 
involved in a traffic accident and was transported to the 
hospital by ambulance.  The diagnosis was rule out 
lumbosacral strain.  An x-ray of the lumbar spine was 
negative.

Private medical evidence of record shows that while at her 
job in April 1993, the veteran was twisting while pulling 
cases past a scanner and pain occurred in the lower right 
side of her back.  The physician noted the veteran's report 
of having had low back pain in the early 1970s, however, the 
physician indicated that there was no history or evidence of 
concurrent or pre-existing injury or disease or physical 
impairment.  The medical officer remarked that she had mild 
low back pain and restricted her activities for approximately 
two weeks.  An x-ray series at a Naval Hospital for trauma 
and low back pain revealed a normal lumbosacral spine series.  
The diagnosis was myofascial strain syndrome, mild.

The evidence shows that the veteran suffered additional on-
the-job low back injuries.  In November 1994, while at her 
job in a commissary she reported to a medical clinic with 
complaint of reoccurrence of the back injury sustained in 
April 1993 with pain was similar to the previous episode.  
The assessment was paraspinal back strain.  In July 1995, she 
sought treatment for low back pain which was similar to 
symptoms experienced the prior year.  She denied trauma or 
strain.  The assessment was lumbar strain.  In May 1997, she 
reported having injured her low back at work the previous 
day.  The assessment was lumbar strain.  In July 2001, she 
sought treatment for an on-the-job injury and stated that she 
pulled her back out picking up something wrong.  The 
diagnosis was recurrent lumbar strain.  In May 2002, she 
presented with complaints of low back pain since the previous 
day.  She denied any injury.  The assessment was recurrent 
lumbar strain.  

Private medical records show that she had been treated by a 
chiropractor from 1995 to 2002 for complaints of low back 
pain.  Other private medical records from June to August 2002 
show treatment for pain in her lower back.  X-ray examination 
of the spine showed mild degenerative changes in the thoracic 
and lumbar spine.  Diagnoses of DJD and degenerative disc 
disease (DDD) were shown.  

In June 2000, the veteran complained of low back pain with no 
spasm and no tenderness shown.  The assessment was to rule 
out DJD.  In April 2001, she complained of low back pain.  X-
rays of the lumbosacral spine in September 2001 revealed a 
normal examination.  A CT of the lumbar spine in February 
2002 revealed osteoarthritis involving the facets, 
particularly at L4-5 with mild subluxation and foraminal 
stenosis at the exit of the right L4.  

Additional private medical records in 2003 and 2004 show a 
November 2003 MRI for low back pain revealed degenerative 
changes at L4-5 resulting in Grade I anterolisthesis of L4 on 
L5 and mild lumbar canal stenosis.  There was moderate to 
severe right neural foraminal stenosis at this level.  
Degenerative changes at the L5-S1 level resulted in moderate 
right neural foraminal stenosis.  An assessment was that the 
veteran had degenerative changes in her back with a 
superimposed disc herniation that appeared to be foraminal.  
In June 2004 the assessment was L4-L5 anterolisthesis with 
L4-L5 disc herniation and foraminal stenosis, spinal stenosis 
and apparent peripheral neuropathy.  

When seen by referral in December 2003 for epidurals and 
facet injections, the entry reflects that the veteran had a 
long history of low back pain and exacerbation starting in 
April 2003.  The veteran had first noted the pain while 
lifting and scanning heavy bags.  The pain was aggravated by 
activities involved in her work.  

VA outpatient treatment records for the period from January 
2003 to August 2005 indicate that the veteran had filed a 
claim with workman's compensation.  The records show 
complaints of and treatment for her chronic back pain.   

Private medical records in November 2004 show evaluation and 
treatment for a work-related injury after a fall at work 
resulting in back and leg symptoms which had progressed over 
the ensuing year.  It was noted that she had back pain in 
1994 and 1995 which had resolved after physical therapy.  The 
physician thought it was possible that the pain she 
experienced was either an exacerbation because of the fall at 
work of a preexisting condition or in fact a new injury.  
There was an impression of lumbar spondylolisthesis at the 
L4-5 level with lateral recessed stenosis, DDD.  

After a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
A chronic acquired low back disorder was not shown in 
service.  The evidence of record does not show findings or a 
diagnosis of DJD or DDD to a compensable degree within the 
first year post service, or for many years thereafter.  
Accordingly, service connection cannot be granted on a 
presumptive basis.  

Post-service records first show complaints of back pain 
following the veteran's involvement in a traffic accident in 
1980 with negative x-rays.  The veteran then complained of 
low back pain after an on the job injury in April 1993.  At 
that time, the record shows that although the physician was 
aware of the veteran's report of having had low back pain in 
the early 1970s, the physician indicated that there was no 
history or evidence of concurrent or pre-existing injury or 
disease or physical impairment.  In view of the lengthy 
period after separation from service without evidence of 
treatment or diagnosis, there is no evidence of a continuity 
of symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

In sum, the post-service medical treatment records show a 
current diagnosis of a low back disorder and treatment 
primarily for low back injuries incurred at her job.  This 
medical evidence does not provide a link between a low back 
disorder to service or to symptomatology since service.

The Board has considered the veteran's statements and 
acknowledges that she is competent as a layperson to report 
that as to which she has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  She is not, however, 
competent to offer her medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran's statements are not competent 
medical evidence as to a nexus between her claimed current 
low back disorder and active service, or as to claimed 
continuity of symptomatology demonstrated after service.  

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim of entitlement to service 
connection for a low back disorder.  There is no competent 
medical evidence that the veteran currently has a low back 
disorder which has been linked to service or to a service-
connected disability.  No probative, competent medical 
evidence exists of a relationship between any currently 
claimed low back disorder and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001) (per curiam); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997). 

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
current low back disorder is a result of an injury or disease 
in service.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

III. Headaches

The RO granted entitlement to service connection for 
headaches and assigned a zero percent (noncompensable) 
evaluation effective from July 2002.  The veteran disagreed 
with the evaluation assigned.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.

This appeal arises from the veteran's dissatisfaction with 
her initial rating following the grant of service connection.  
In such a case, the Court has held that separate or 
"staged" ratings must be assigned where the evidence shows 
varying levels of disability for separate periods of time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
the decision herein includes consideration of Fenderson, 
supra, and the veteran has not been prejudiced thereby.  She 
has been advised of the laws and regulations pertinent to 
disability evaluations.  

At the time of the January 2003 rating decision, the RO 
considered service medical records showing evidence that the 
veteran had migraines in service and VA outpatient treatment 
records with a current diagnosis of migraines.  

VA outpatient treatment records in the late 1990s show that 
the veteran has a history of migraine headaches and 
periodically had sought treatment.  Prescribed medication had 
provided improvement.  Subsequent treatment records show the 
veteran reported having less than one episode of migraine 
headache per month and her symptoms were well controlled.  
She was only having migraines with stress or illness and was 
taking a medication as rescue therapy.  She sought treatment 
in an emergency room for multiple complaints of a headache 
and other symptoms and she was treated for sinusitis.  When 
seen for follow-up in June and October 2001 the impression 
was that her migraines were stable.  In April 2002 she was 
seen for follow-up of migraine headaches which were 
considered stable and controlled with medication.  In October 
2002 she reported having had a bad bout of migraines two 
weeks earlier associated with a sinus infection.  

At a VA neurological examination in December 2003 the veteran 
described her headaches as typically not accompanied with an 
aura, with no nausea or vomiting, but intense photophobia and 
some phonophobia.  They were throbbing like a constant pain 
and she felt very irritable.  The headaches usually last from 
a few hours up to two to three days.  The frequency of the 
headaches was once every three to four months and were 
prostrating in nature.  She lay down in a quiet dark room and 
placed cold packs on her head.  There were no clear cut 
aggravating factors and the headaches were relieved after one 
pill.  The impression was history of migraine headaches which 
started in basic training and were basically unchanged in 
severity, duration, and frequency.  

VA outpatient treatment records for the period from January 
2003 to August 2005 show the veteran reported being under 
stress at her job and having migraines.  She sought treatment 
at an emergency room in February 2005 when over the counter 
medication which she usually took had not helped with a 
migraine headache.  She reported that she was no longer on a 
medication regime for control.  She was given medication 
injections with improvement of her symptoms within 10 
minutes.  She was prescribed medication for use on an as 
needed basis for headaches.  

As noted, the veteran is currently rated zero percent 
disabled under the criteria of DC 8100, which provides that a 
zero percent evaluation is warranted for less frequent 
attacks of migraines than for a 10 percent evaluation.  A 10 
percent evaluation is warranted for migraines with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months and a 50 percent evaluation is warranted for 
migraines with very frequent, completely prostrating, and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2006).

Evaluations under DC 8100 are generally based upon the 
frequency and severity of migraine attacks.  The evidence 
does not show that the veteran experiences characteristic 
prostrating attacks averaging one in two months over the last 
several months.  At the December 2003 VA examination, she 
reported the frequency of the headaches was once every three 
to four months and the examiner noted that the frequency had 
been basically unchanged since the onset.  The veteran has 
reported that her headaches are usually relieved with 
medications and periodically she experienced a headache that 
required her to seek relief in a darkened room but had not 
reported having severe headache attacks.  When seen for 
follow-up, the impression has been that her migraines are 
stable and controlled by medication.  Based on the medical 
evidence of record, the symptoms shown do not meet the 
criteria for more than the zero percent rating now in effect.  

Consequently, the Board finds that the evaluation assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  In denying the claim, the Board 
has considered all the evidence consistent with the Court's 
decision in Fenderson.  The preponderance of the evidence is 
against an initial compensable rating for service-connected 
headaches.  There is no basis for assignment of staged 
ratings.  As the evidence preponderates against the claim for 
an increased rating for the veteran's service-connected 
headache disorder, the benefit-of-the-doubt doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the 
claim is denied.




ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to an initial compensable evaluation for service-
connected headaches is denied.


REMAND

The appellant contends that she has GERD which began in 
service.  Although a chronic GI condition was not shown in 
service, service medical records do show the veteran 
complained of mild epigastric distress diagnosed as mild 
indigestion probably stress related for which Mylanta was 
prescribed.  She later described her gastrointestinal (GI) 
symptoms as mid-abdominal burning pain.  The impression was 
functional spasm versus mild gastritis.  She was to continue 
with Mylanta, and Donnatal tablets were prescribed.  Post 
service she was diagnosed with reflux esophagitis and later 
GERD.  VA's duty to assist a claimant includes obtaining 
medical records, and to provide a medical examination or 
obtain a medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization and identifying 
information from the veteran, request 
the medical records from the Methodist 
Hospital in Memphis for an upper 
gastrointestinal series which provided 
a clinical diagnosis of GERD.  

2.  After the receipt of a response to 
the above request, schedule the veteran 
for a gastrointestinal examination to 
determine the current nature and 
etiology of her presently diagnosed 
GERD.  The claims folder must be 
provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
diagnose all current GI disorders.  The 
examiner should provide an opinion as 
to whether any GI disorder diagnosed is 
at least as likely as not (50 percent 
or greater probability) related to the 
veteran's service.  

3.  After undertaking any other 
development deemed essential in 
addition to that specified above, the 
RO should readjudicate the veteran's 
claim for entitlement to service 
connection for GERD.  If the claim is 
denied, issue a supplemental statement 
of the case to the veteran and her 
representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


